Citation Nr: 0601448	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for chloracne, due to 
exposure to Agent Orange.  

2.	Entitlement to an increased (compensable) rating for a 
burn scar of the right hand.  

3.	Entitlement to an increased (compensable) rating for a 
burn scar of the left hand and forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  It is noted that he had service in the Republic of 
Vietnam during this time.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

It is noted that service connection for disabilities 
resulting from exposure to Agent Orange was previously denied 
by the RO in a June 1983 decision.  Since that time, new 
regulations pertinent to disabilities resulting from this 
exposure have been promulgated.  The RO has reviewed the 
veteran's claim for service connection for chloracne on a de 
novo basis.  Where there is an intervening change in law or 
regulation that creates a new basis of entitlement to the 
benefit, the claim may be reviewed on a de novo basis.  
Spencer v. Brown, 4 Vet. App. 283 (1993).  In view of the new 
regulations, the Board will take the same approach.  

Appellant was scheduled to appear at a personal hearing at 
the Board in November 2005.  He did not appear, his 
representative has offered a written presentation on his 
behalf, and the matter is before the Board for appellate 
review.


FINDINGS OF FACT

1.	Chloracne is not currently demonstrated.  It was not shown 
within 1 year following separation from service separation.  
Service connection has been separately established for cystic 
acne.

2.	Burn scarring of the right hand and left hand and forehand 
does not measure 1 square foot and are manifested by 
thickening of the skin, without pain, tenderness, ulceration, 
or limitation of function.  


CONCLUSIONS OF LAW

1.	Chloracne was neither incurred in nor aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.	The criteria for a compensable rating for burn scars of 
the right hand and left hand and forehand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804, 7805 (2001) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2001 and April 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2001).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (2001) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2001).  
Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service. and specified forms of soft- tissue sarcoma 38 
C.F.R. § 3.307(a)(6)(ii) (2001).  Aside from these 
presumptive provisions, service connection might be 
established by satisfactory proof of direct service 
connection. See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

The veteran claims service connection for chloracne as a 
result of exposure to the defoliant Agent Orange while he was 
stationed in Vietnam.  Review of the record fails to show a 
diagnosis or other findings of this disorder.  While the 
veteran has manifested other skin disorders in addition to 
his service connected burn scars, one of which, cystic acne, 
service connection has likewise been established, chloracne 
is a specific disease that he has never manifested.  As this 
disorder has not been demonstrated, service connection is not 
warranted.  Moreover, it was now shown to be present within 1 
year following service separation so presumptive service 
connection is not in order.

Increased Rating

Service connection for burn scars of the right hand and left 
forearm was granted by decision of the Board in June 1985.  
In July 1985, the RO assigned noncompensable evaluations for 
the second degree scarring, ratings that have been in effect 
since that time.  The veteran submitted a claim for increased 
evaluation in March 2001.  Although regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An examination was conducted by VA in July 2001.  At that 
time, it was reported that, during service, the veteran had 
been burned with hot oil on the left forearm and right hand.  
He stated that he had worked as a carpenter since service, 
but that he had developed thickness of his skin in the dorsal 
aspect of both hands and the left lower forearm and this made 
it difficult to hold a hammer or pick up nails due to 
stiffness in both hands.  He stated that he developed skin 
cracks with occasional bleeding.  On examination of the right 
hand, there was no obvious evidence of a burn scar on the 
posterior aspect of the hand, but the skin in this area was 
dry in appearance.  There was evidence of chronic thickening 
of the skin, a residual of the old burn.  There was no 
bleeding or ulceration.  The veteran found it difficult to 
approximate the tip of the fingers to the medial fold of the 
palm, leaving 1 cm of distance, but he was able, with some 
difficulty, to reach the tip of the thumb on the other 
fingers.  Griping force was markedly diminished.  On 
examination of the left hand and forearm, there was similar 
skin changes in the dorsal aspect of the left hand, with 
whitish scaling skin as well as thickening of the skin.  
These skin changes also involved part of the lower forearm, 
mainly in the palmer region.  There was no ulceration and no 
bleeding and no evidence of infection.  He was also unable to 
squeeze the hand and was unable to bring the tip of the 
fingers to the medial fold of the palm and leaves 2 cm. 
Space, but he had difficulty to reach with the tip of the 
thumb to the other fingers, leaving 1 cm space.  Squeezing 
force was markedly diminished.  X-ray studies of each hand 
were reported to be normal.  The diagnoses were residuals of 
burns of the posterior hands and left forearm, with 
thickening of the skin and limitation of range of motion of 
the fingers.  

An examination was conducted by VA in September 2003.  At 
that time, the veteran's medical records, including his 
service medical records, were reviewed.  On examination, 
there was no obvious evidence of scaring in the dorsal or 
palmer region of the right hand.  The skin of the dorsal 
aspect was dry and slightly thickened.  There was no 
underlying soft tissue damage.  Manipulation of the skin was 
not painful and there was no indication of limitation of 
function of the skin due to thickened skin.  The veteran was 
able to reach the tip of the thumb and the tip of his other 
fingers, except for the little finger, which left a 1 cm 
space.  On the left, the skin of the dorsal aspect of the 
left hand was also thickened to the lower palmar region of 
the forearm.  There was no obvious evidence of a burn scar 
noted, so the size of any scarring could not be accurately 
measured.  There was no evidence of underlying soft tissue 
damage.  The manipulation of the hand and lower portion of 
the forearm was not painful.  The thickened skin did not 
interfere with the function of the fingers and was not the 
cause of any limitation of motion of the fingers.  There was 
limitation of motion of the fingers noted, but the examiner 
rendered an opinion that this was not related to the 
thickened skin or any burn scar.  Squeezing force of the left 
hand was less than that of the right, but again, this was not 
related to the burn scar.  The diagnoses were residuals of 
posterior burns of both hands, with thickening of the skin, 
and limitation of range of motion of the fingers that was not 
related to the burn scars.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002. 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

Prior to August 2002, second degree burn scarring is ratable 
at 10 percent where the area of scarring is approximating 1 
square foot.  38 C.F.R. § 4.118, Code 7802 (2001).  

Subsequent to August 2002, scars, other than the head, face 
or neck, that are superficial and do not cause limited motion 
are rated at 10 percent where the area or areas is 144 square 
inches or greater.  38 C.F.R. § 4.118, Code 7802 (2005).  

The veteran's burn scarring does not approach the area 
necessary for a 10 percent evaluation, which is identical 
under both old and new criteria, as 144 square inches equals 
one square foot.  While limitation of motion of the fingers 
of each hand is found on both VA examinations, the specialist 
who examined the veteran in September 2003 specifically 
indicated that the limitation of motion was not the result of 
the burn scarring, which was barely noticeable on both 
examination reports.  Under these circumstances, the criteria 
for a compensable rating for the burn scarring have not been 
met and a 10 percent rating for either hand is not warranted.  

Further, review of the record reveals that there is no 
tenderness demonstrated in the area of the burn scars.  The 
scars are not shown to limit the function of the affected 
part, and the evidence does not reveal repeated ulceration or 
other findings warranting assignment of a compensable rating 
under applicable codes, under either the old or new criteria.  
38 C.F.R. § 4.118 Codes 7803, 7804, 7805.


ORDER

Service connection for chloracne is denied.  An increased 
(compensable) rating for the residuals of a burn scar of the 
right hand is denied.  An increased (compensable) rating for 
the residuals of a burn scar of the left hand is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


